Rothrock, J.
1. INTOXICATdoM-'es’”1 evidence. I. The defendant sought to prove that the plaintiff had instituted a number of suits against other parties for damages for the unlawful sale of intoxiO eating liquors to her husband, which suits had been settled. The court sustained objections to this testimony. These rulings are assigned as error.
We have carefully examined the abstract of appellants, and find that it does not affirmatively appear that the alleged sales in the other suits were made during the same time as *642tlie sales alleged to have been made by defendant. This is sufficient to sustain the ruling of the court below. In order that the defendant may show that he was only liable for part of the injuries complained of, he should prove that the plaintiff received compensation in the other suits for sales made during the same time he was charged with making unlawful sales. Ennis v. Shiley, 47 Iowa, 552; Engleken v. Webber, Id., 558. It is also questionable whether if the defendant desired to introduce such partial defense he should not have set it up in his answer.
• ■ II. The plaintiff and her husband removed from Cedar Rapids to Marshalltown in 1874. This action was commenced in 1878, and the alleged cause of action arose by the sale of intoxicating liquors at the latter place for two years next preceding the commencement of the action. N. M. ITubbard, a witness for the plaintiff, and a x-esident of Oedax- Rapids, was asked this qxxestion: “ State to the jury in what circle of society Mrs. Jacksoxx moved in Cedar Rapids; what kind of people they were?” The question was objected to, the objection was overnxled, and axnong other things the witness stated in sixbstaxxce that the plaintiff and her hxxsband were as well dressed, aixd well behaved people as there were in Cedar Rapids, and moved in as good society as there was there, and that the plaintiff had the respect and confidence of everybody as long as she lived there.
This evidence was not admissible, aixd should have beexx excluded. The plaintiff in actions of this character is entitled to recover for injuries to her person, px-opex’ty and means of sxxpport. Damages are xxot allowed on account of wounded feeliixgs or disgrace. Kearney v. Fitzgerald, 43 Iowa, 580. If by her husband’s unfortunate habits the plaintiff suffered in her standing in society, while it may have been humiliating, yet it could not be made the foundation of a claim to enhaxxce the damages. It was doubtless competent to show the occupation axxd busixxess capacity of the husband, aixd the *643manner in which he supported the plaintiff while residing at Cedar Rapids, as showing what she was afterward deprived of in her property or means of support by reason of his drunkenness; but her standing in society and her wounded feelings by reason of the change consequent upon her husband’s habits is .quite another consideration.
As the cause must be reversed for this ruling of the court, it is unnecessary to examine the other alleged errors. They are not such as will likely occur on a retrial.
Reversed.